Exhibit 10.11
ADOPTION AGREEMENT

1.01   PREAMBLE       By the execution of this Adoption Agreement the Plan
Sponsor hereby [complete (a) or (b)]

  (a) o adopts a new plan as of                      [month, day, year]     (b)
þ amends and restates its existing plan as of January 1, 2007 [month, day, year]
which is the Amendment Restatement Date.

    Original Effective Date: January 1, 2007 [month, day, year]       Pre-409A
Grandfathering: o Yes þ No

1.02   PLAN       Plan Name: The Shaw Group Deferred Compensation Plan      
Plan Year: January 1 — December 31   1.03   PLAN SPONSOR

     
Name:
  The Shaw Group Inc.
Address:
  4171 Essen Lane, Baton Rouge, LA 70809
Phone # :
  225-987-7667
EIN:
  72-1106167
Fiscal Yr:
  September 1-August 31

    Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?       þ Yes o No

1.04   EMPLOYER       The following entities have been authorized by the Plan
Sponsor to participate in and have adopted the Plan (insert “Not Applicable” if
none have been authorized):

          Entity   Publicly Traded on Est. Securities Market
 
       
 
  Yes   No
See Attachment to Section 1.04
  o   þ
 
  o   o
 
  o   o
 
  o   o
 
  o   o
 
  o   o

         
The Shaw Group Deferred Compensation Plan
  Page 1 of 25   Adoption Agreement
Restated Effective January 1, 2007
       

 



--------------------------------------------------------------------------------



 



1.05   ADMINISTRATOR       The Plan Sponsor has designated the following party
or parties to be responsible for the administration of the Plan:       Name:
Compensation Committee of Board of Directors, which may delegate its duties    
  Address: 4171 Essen Lane, Baton Rouge, LA 70809

  Note:   The Administrator is the person or persons designated by the Plan
Sponsor to be responsible for the administration of the Plan. Neither Fidelity
Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

1.06   KEY EMPLOYEE DETERMINATION DATES       The Employer has designated
                     as the Identification Date for purposes of determining Key
Employees.       In the absence of a designation, the Identification Date is
December 31.       The Employer has designated                      as the
effective date for purposes of applying the six month delay in distributions to
Key Employees.       In the absence of a designation, the effective date is the
first day of the fourth month following the Identification Date.

         
The Shaw Group Deferred Compensation Plan
  Page 2 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



2.01   PARTICIPATION

  (a) þ Employees [complete (i), (ii) or (iii)]

  (i) o Eligible Employees are selected by the Employer.

  (ii) þ Eligible Employees are those employees of the Employer who satisfy the
following criteria:

      Are selected by the Administrator or its delegate        
 
       
 
       
 
       
 
       
 

  (iii) o Employees are not eligible to participate.

  (b) þ Directors [complete (i), (ii) or (iii)]

  (i) o All Directors are eligible to participate.

  (ii) o Only Directors selected by the Employer are eligible to participate.

  (iii) þ Directors are not eligible to participate.

         
The Shaw Group Deferred Compensation Plan
  Page 3 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



3.01   COMPENSATION       For purposes of determining Participant contributions
under Article 4 and Employer contributions under Article 5, Compensation shall
be defined in the following manner [complete (a) or (b) and select (c) and/or
(d), if applicable]:

  (a) o Compensation is defined as:        
 
       
 
       
 
       
 
       
 
       
 
    (b) o Compensation as defined in ______ [insert name of qualified plan]
without regard to the limitation in Section 401(a)(17) of the Code for such Plan
Year.     (c) o Director Compensation is defined as:        
 
       
 
       
 
    (d) o Compensation shall, for all Plan purposes, be limited to
$                    .     (e) þ Not Applicable.

3.02   BONUSES       Compensation, as defined in Section 3.01 of the Adoption
Agreement, includes the following type of bonuses:

              Will be treated as Performance Type   Based Compensation
 
       
 
  Yes   No
 
  o   o
 
  o   o
 
  o   o
 
  o   o
 
  o   o

    þ Not Applicable.

         
The Shaw Group Deferred Compensation Plan
  Page 4 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



4.01   PARTICIPANT CONTRIBUTIONS       If Participant contributions are
permitted, complete (a), (b), and (c). Otherwise complete (d).

  (a)   Amount of Deferrals         Subject to the provisions of Section 4.01(b)
of the Adoption Agreement, a Participant may elect within the period described
in Article 4 of the Plan to defer the following amounts of remuneration. For
each type of remuneration listed, complete “dollar amount” and / or “percentage
amount”. The effective date of this Section 4.01(a)(i) of the Adoption Agreement
as well as the Participants who are permitted to defer Compensation in
accordance with this Section 4.01(a)(i) of the Adoption Agreement are governed
by Appendix A.         (i) Compensation Other than Bonuses [do not complete if
you complete (iii)]

                                              Dollar Amount     % Amount        
Type of Remuneration   Min     Max     Min     Max     Increment  
(a)
                                       
(b)
                                       
(c)
                                       

Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.
(ii) Bonuses [do not complete if you complete (iii)]

                                              Dollar Amount     % Amount        
Type of Bonus   Min     Max     Min     Max     Increment  
(a)
                                       
(b)
                                       
(c)
                                       

(iii) Compensation [do not complete if you completed (i) and (ii)]

                                  Dollar Amount     % Amount         Min   Max  
  Min     Max     Increment  
 
                               

(iv) Director Compensation

                          Dollar Amount   % Amount     Type of Compensation  
Min   Max   Min   Max   Increment
Annual Retainer
                   
Meeting Fees
                   
Other:
                   
Other:
                   

         
The Shaw Group Deferred Compensation Plan
  Page 5 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (b)   Election Period

  (i)   Performance Based Compensation         A special election period        
o   Does          o   Does Not         apply to each eligible type of
performance based compensation referenced in Section 3.02 of the Adoption
Agreement.         The special election period, if applicable, will be
determined by the Employer.

  (ii)   Newly Eligible Participants         An employee who is classified or
designated as an Eligible Employee during a Plan Year        
o   May          o   May Not         elect to defer Compensation earned during
the remainder of the Plan Year by completing a deferral agreement within the
30 day period beginning on the date he is eligible to participate in the Plan.

  (c)   Revocation of Deferral Agreement         A Participant’s deferral
agreement         o          Will         o          Will Not         be
cancelled for the remainder of any Plan Year during which he receives a hardship
distribution of elective deferrals from a qualified cash or deferred arrangement
maintained by the Employer. If cancellation occurs, the Participant may resume
participation in accordance with Article 4 of the Plan.

  (d)   No Participant Contributions         þ          Participant
contributions are not permitted under the Plan.

         
The Shaw Group Deferred Compensation Plan
  Page 6 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



5.01   EMPLOYER CONTRIBUTIONS       If Employer contributions are permitted,
complete (a) and/or (b). Otherwise complete (c).

  (a)   Matching Contributions

  (i)   Amount         For each Plan Year, the Employer shall make a Matching
Contribution on behalf of each Participant who defers Compensation for the Plan
Year and satisfies the requirements of Section 5.01(a)(ii) of the Adoption
Agreement equal to [complete the ones that are applicable]:

  (A) o ______ [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year     (B) o An amount determined by the
Employer in its sole discretion     (C) o Matching Contributions for each
Participant shall be limited to $______ and/or ______% of Compensation.     (D)
o Other:        
 
       
 
    (E) þ Not Applicable [Proceed to Section 5.01(b)]

  (ii)   Eligibility for Matching Contribution         A Participant who defers
Compensation for the Plan Year shall receive an allocation of Matching
Contributions determined in accordance with Section 5.01(a)(i) provided he
satisfies the following requirements [complete the ones that are applicable]:

  (A) o Describe requirements:        
 
       
 
    (B) o Is selected by the Employer in its sole discretion to receive an
allocation of Matching Contributions     (C) o No requirements

         
The Shaw Group Deferred Compensation Plan
  Page 7 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (iii)   Time of Allocation         Matching Contributions, if made, shall be
treated as allocated [select one]:

  (A) o As of the last day of the Plan Year     (B) o At such times as the
Employer shall determine in it sole discretion     (C) o At the time the
Compensation on account of which the Matching Contribution is being made would
otherwise have been paid to the Participant     (D) o Other:        
 
       
 

  (b)   Other Contributions

  (i)   Amount         The Employer shall make a contribution on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

  (A) o An amount equal to ______ [insert number] % of the Participant’s
Compensation     (B) þ An amount determined by the Employer in its sole
discretion     (C) o Contributions for each Participant shall be limited to
$_______________     (D) o Other:     (E) o Not Applicable [Proceed to
Section 6.01]

         
The Shaw Group Deferred Compensation Plan
  Page 8 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (ii)   Eligibility for Other Contributions         A Participant shall receive
an allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
[complete the one that is applicable]:

  (A) o Describe requirements:        
 
       
 
    (B) þ Is selected by the Employer in its sole discretion to receive an
allocation of other Employer contributions     (C) o No requirements

  (iii)   Time of Allocation         Employer contributions, if made, shall be
treated as allocated [select one]:

  (A) o As of the last day of the Plan Year     (B) þ At such time or times as
the Employer shall determine in its sole discretion     (C) o Other:        
 
       
 
       
 

  (c)   No Employer Contributions         o          Employer contributions are
not permitted under the Plan.

         
The Shaw Group Deferred Compensation Plan
  Page 9 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



6.01   DISTRIBUTIONS       The timing and form of payment of distributions made
from the Participant’s vested Account shall be made in accordance with the
elections made in this Section 6.01 of the Adoption Agreement except when
Section 9.6 of the Plan requires a six month delay for certain distributions to
Key Employees of publicly traded companies.

  (a)   Timing of Distributions

  (i)   All distributions shall commence in accordance with the following
[choose one]:

  (A)   þ     As soon as administratively feasible following the distribution
event     (B)   o     Monthly on specified day            [insert day]     (C)  
o     Annually on specified month and day            [insert month and day]    
(D)  
o     Calendar quarter on specified month and day [           month of quarter
(insert 1,2 or 3);            day (insert day)]

  (ii)   The timing of distributions as determined in Section 6.01(a)(i) shall
be modified by the adoption of:

  (A)  
o     Event Delay — Distribution events other than those based on Specified Date
or Specified Age will be treated as not having occurred for 30 days.
    (B)  
o     Hold Until Next Year — Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
twelve months from the date of the event if payment pursuant to
Section 6.01(a)(i) will thereby occur in the next calendar year or on the first
payment date in the next calendar year in all other cases.
    (C)  
o     Immediate Processing — The timing method selected by the Plan Sponsor
under Section 6.01(a)(i) shall be overridden for the following distribution
events [insert events]:
       
 
       
 
    (D)   þ     Not applicable.

         
 
       
The Shaw Group Deferred Compensation Plan
  Page 10 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (b)   Distribution Events

      If a Participant selects multiple events, the earliest to occur will
trigger payment. If the Participant chose either a lump sum or installment
payments on or after a Specific Date with respect to a contribution and a
Section 6.01(b)(iii), (xi), (xii), or 11.02 event occurs before all amounts
attributable to that contribution have been paid, payment will be accelerated as
follows. If the Participant chose either a lump sum or installment payments on
or after a Specific Date and if a Section 6.01(b)(iii), (xi), (xii), or 11.02
event occurs:

  (1)   before that Specific Date, then payment will made to the Participant or
his Beneficiary as soon as administratively feasible after the
Section 6.01(b)(iii), (xi), (xii), or 11.02 event (as applicable). Payment will
be in a lump sum, unless the event is Separation from Service and the
Participant expressly chose installment payments for that event.     (2)   after
that Specific Date but before the Participant has been paid all installments,
then the remaining installments will be paid to the Participant or his
Beneficiary as soon as administratively feasible after the Section 6.01(b)(iii),
(xi), (xii), or 11.02 event (as applicable) in a lump sum. However, if the event
is Separation from Service and if the Participant affirmatively elected
installments on Separation from Service, then the remaining installments will be
paid on the original schedule following the Specific Date.

  For installments, insert the range of available periods (e.g., 5-15) or insert
the periods available (e.g., 5,7,9).

                              Lump Sum   Installments
(i)
  þ   Specified Date   x   5 years
 
               
(ii)
  o   Specified Age   ___   ___ years
 
               
(iii)
  þ   Separation from Service   x   5 years
 
               
(iv)
  o   Separation from Service plus 6 months       ___ years
 
               
(v)
  o   Separation from Service plus            months [not to exceed           
months]   ___   ___ years
 
               
(vi)
  o   Retirement   ___   ___ years
 
               
(vii)
  o   Retirement plus 6 months   ___   ___ years
 
               
(viii)
  o   Retirement plus            months [not to exceed            months]   ___
  ___ years
 
               
(ix)
  o   Later of Separation from Service or Specified Age   ___   ___ years
 
               
(x)
  o   Later of Separation from Service or Specified Date   ___   ___ years
 
               
(xi)
  þ   Disability   x   ___ years
 
               
(xii)
  þ   Death   x   ___ years
 
               
(xiii)
  o   Change in Control   ___   ___ years

         
 
       
The Shaw Group Deferred Compensation Plan
  Page 11 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



      The minimum deferral period for Specified Date or Specified Age event
shall be Not Applicable for amounts deferred in accordance with Section 4.01(a)
of the Adoption Agreement. The minimum deferral period for amounts deferred in
accordance with Section 5.01(b) of the Adoption Agreement shall be the period
over which the contribution vests.         Installments may be paid [select each
that applies]         o Monthly         o Quarterly         þ Annually

  (c)   Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

         
 
       
The Shaw Group Deferred Compensation Plan
  Page 12 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (d)   Payment Election Override         Payment of the remaining vested
balance of the Participant’s Account will automatically occur at the time
specified in Section 6.01(a) of the Adoption Agreement in the form indicated
upon the earliest to occur of the following events [check each event that
applies and for each event include only a single form of payment]:

                  EVENTS   FORM OF PAYMENT o  
Separation from Service
  ___ Lump sum   ___ Installments o  
Separation from
Service before Retirement
  ___ Lump sum   ___ Installments o  
Death
  ___ Lump sum   ___ Installments o  
Disability
  ___ Lump sum   ___ Installments þ  
Not Applicable
       

  (e)   Involuntary Cashouts        
þ     If the Participant’s vested Account at the time of his Separation from
Service does not exceed $10,000 distribution of the vested Account shall
automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan.
       
o     There are no involuntary cashouts.

  (f)   Retirement        
o     Retirement shall be defined as a Separation from Service that occurs on or
after the Participant [insert description of requirements]:
       
 
       
 
       
þ     No special definition of Retirement applies.

         
 
       
The Shaw Group Deferred Compensation Plan
  Page 13 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (g)   Distribution Election Change         A Participant         o Shall      
  þ Shall Not         be permitted to modify a scheduled distribution date
and/or payment option in accordance with Section 9.2 of the Plan.         A
Participant shall generally be permitted to elect such modification           
number of times.         Administratively, allowable distribution events will be
modified to reflect all options necessary to fulfill the distribution change
election provision.

  (h)   Frequency of Elections         The Plan Sponsor         þ Has         o
Has Not         Elected to permit annual elections of a time and form of payment
for amounts deferred under the Plan.

         
 
       
The Shaw Group Deferred Compensation Plan
  Page 14 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



7.01   VESTING

  (a)   Matching Contributions         The Participant’s vested interest in the
amount credited to his Account attributable to Matching Contributions shall be
based on the following schedule:

                     
 
  o   Years of Service   Vesting %    
 
        0                            (insert ‘100’ if there is immediate
vesting)
 
        1                             
 
        2                             
 
        3                             
 
        4                             
 
        5                             
 
        6                             
 
        7                             
 
        8                             
 
        9                             

             
 
  o   Other:    
 
           
 
     
 
   
 
           
 
           
 
  o   Class year vesting applies.    
 
           
 
           
 
           
 
  þ   Not applicable.    

         
The Shaw Group Deferred Compensation Plan
  Page 15 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (b)   Other Employer Contributions         The Participant’s vested interest
in the amount credited to his Account attributable to Employer contributions
other than Matching Contributions shall be based on the following schedule:

                     
 
  o   Years of Service   Vesting %    
 
        0                            (insert ‘100’ if there is immediate
vesting)
 
        1                             
 
        2                             
 
        3                             
 
        4                             
 
        5                             
 
        6                             
 
        7                             
 
        8                             
 
        9                             

             
 
  þ   Other:      
 
      The rate at which Employer contributions credited to a Participant’s
Account vest shall be determined by the Employer in its sole discretion. The
Employer shall apprise each Participant of the rate and manner of vesting that
shall apply to each contribution credited to his Account.    
 
           
 
  þ   Class year vesting applies.    
 
           
 
                                                                      
 
           
 
  o   Not applicable.    

         
The Shaw Group Deferred Compensation Plan
  Page 16 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



  (c)   Acceleration of Vesting         A Participant’s vested interest in his
Account will automatically be 100% upon the occurrence of the following events:
[select the ones that are applicable]:

  (i)   þ   Death     (ii)   þ   Disability     (iii)   þ   Change in Control  
  (iv)   o   Eligibility for Retirement     (v)   o   Other:
                                                
                                                               (vi)   o   Not
applicable.

  (d)   Years of Service

  (i)   A Participant’s Years of Service shall include all service performed for
the Employer and

      þ   Shall         o   Shall Not

      include service performed for any Employer identified in Section 1.04 and
for any Related Employer.     (ii)   Years of Service shall also include service
performed for the following entities:        
                                                                                
                                                                                
       
                                                                                
                                                                                
       
                                                                                
                                                                                
       
                                                                                
                                                                                
       
                                                                                
                                                                                
       
                                                                                
                                                                                

    (iii)   Years of Service shall be determined in accordance with (select one)

  (A)   þ   The elapsed time method in Treas. Reg. Sec. 1.410(a)-7     (B)  
o   The general method in DOL Reg. Sec. 2530.200b-1 through b-4     (C)  
o   The Participant’s Years of Service credited under [insert name of plan]
                                                             
                                                                               
                                                (D)   o   Other:
                                                                               
                                                            
                                                                                   
                                                                           
                         
                                                            
                                                                         

  (iv)   o Not applicable.

         
The Shaw Group Deferred Compensation Plan
  Page 17 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



8.01   UNFORESEEABLE EMERGENCY

  (a)   A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24:

      þ   Will         o   Will Not [if Unforeseeable Emergency withdrawals are
not permitted, proceed to Section 9.01]         be allowed.

  (b)   Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s
deferral election for the remainder of the Plan Year:

      o   Will         o   Will Not         be cancelled. If cancellation
occurs, the Participant may resume participation in accordance with Article 4 of
the Plan.

         
The Shaw Group Deferred Compensation Plan
  Page 18 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



9.01   INVESTMENT DECISIONS

      Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

  (a)   þ The Participant or his Beneficiary     (b)   o The Employer

         
The Shaw Group Deferred Compensation Plan
  Page 19 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



10.01   GRANTOR TRUST       The Employer [select one]:

    þ   Does       o   Does Not       intend to establish a grantor trust in
connection with the Plan.

         
The Shaw Group Deferred Compensation Plan
  Page 20 of 25   Restated Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



11.01   TERMINATION UPON CHANGE IN CONTROL       The Plan Sponsor

  o Reserves     þ Does Not Reserve

    the right to terminate the Plan and distribute all vested amounts credited
to Participant Accounts upon a Change in Control as described in Section 9.7.

11.02   AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL       Distribution of the
remaining vested balance of each Participant’s Account

  þ Shall     o Shall Not

    automatically be paid as a lump sum payment upon the occurrence of a Change
in Control as provided in Section 9.7.

11.03   CHANGE IN CONTROL

    A Change in Control for Plan purposes includes the following [select each
definition that applies]:

  (a) þ A change in the ownership of the Employer as described in Section 9.7(c)
of the Plan.     (b) þ A change in the effective control of the Employer as
described in Section 9.7(d) of the Plan.     (c) þ A change in the ownership of
a substantial portion of the assets of the Employer as described in
Section 9.7(e) of the Plan.     (d) o Not Applicable.

         
The Shaw Group Deferred Compensation Plan
  Page 21 of 25   Restated Effective January 1, 2007





--------------------------------------------------------------------------------



 



12.01   GOVERNING STATE LAW       The laws of Louisiana shall apply in the
administration of the Plan to the extent not preempted by ERISA.


         
The Shaw Group Deferred Compensation Plan
  Page 22 of 25   Restated Effective January 1, 2007





--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed this
____________ day of _________, 20______.

                PLAN SPONSOR:   The Shaw Group Inc.        By:           Title: 
             

         
The Shaw Group Deferred Compensation Plan
Restated Effective January 1, 2007
  Page 23 of 25   Adoption Agreement





--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL EFFECTIVE DATES
The provisions of the Plan as amended and restated shall apply retroactively to
amounts deferred on or after January 1, 2007, the effective date of the current
amendment and restatement of the Plan.

         
The Shaw Group Deferred Compensation Plan
Restated Effective January 1, 2007
  Page 24 of 25   Adoption Agreement





--------------------------------------------------------------------------------



 



ATTACHMENT TO SECTION 1.04
All domestic subsidiaries of the Plan Sponsor that employ any person designated
by the Compensation Committee of the Board of Directors as eligible to
participate in the Plan, including but not limited to, the following entities:

          Participating Employer   EIN #
The Shaw Group Inc.
    72-1106167  
Shaw Global Energy Services, Inc.
    72-0962273  
Shaw Global Offshore Services, Inc.
    26-0838055  
Shaw Services, L.L.C.
    72-1515466  
Shaw Management Services One, Inc.
    41-2055300  
Stone & Webster Construction Services, L.L.C.
    72-1515465  
Stone & Webster Services, L.L.C.
    72-1515448  
Stone & Webster Asia, Inc.
    72-1481348  
Field Services, Inc.
    72-1482550  
Shaw Environmental, Inc.
    77-0589932  

         
The Shaw Group Deferred Compensation Plan
  Page 25 of 25   Restated Effective January 1, 2007

